DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 11/24/2021. Claims 1-16 are presented for examination. 
Double Patenting Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of parent Application 14/502,974, U.S. Patent 9,887,949; claims 1-36 of parent Application 15/865,032, U.S. Patent 10,771,422; and claims 1-24 of parent Application 16/993,153, U.S. Patent 11,190,477. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of parent Application 14/502,974, claims 1-36 of parent Application 15/865,032, and claims 1-24 of parent Application 16/993,153 contain every element of claims 1-16 of the instant application, and as such anticipate the claims of the instant application. 
The claims of the instant application are compared to the similar claims of U.S. Patents 9,887,949, 10,771,422 and 11,190,477 in the following table: 
Instant Application
U.S. Patent 9,887,949
 U.S. Patent 10,771,422
U.S. Patent 11,190,477
1. A method for providing interactive notification elements, comprising: at an electronic device with one or more processors and memory: receiving a first message; displaying a first notification element in a first area of a user interface, the first notification element comprising information about the received first message; while displaying the first notification element, displaying a first user interface (UI) element for initiating a reply to the first message, wherein the first UI element includes a text entry field and an audio entry button for initiating recording of audio; and responsive to receiving a selection of the first UI element: in accordance with a determination that the selection includes selection of the audio entry button, initiating recording of audio and replacing the text entry field with a representation of the audio being recorded.
1. A method for providing interactive notification elements, comprising: at an electronic device with one or more processors and memory: receiving a first message associated with a first application; displaying as an overlay of a user interface a first notification element, the first notification element comprising information about the received first message; while displaying the first notification element as an overlay of the user interface: i) displaying as an overlay of the user interface a first UI element for initiating a reply to the first message; ii) receiving information including content of a user-generated reply to the first message; and iii) in response to receiving the information including content of the user-generated reply to the first message, displaying as an overlay of the user interface a representation of the information including content of the user-generated reply to the first message; and responsive to receiving a send input, providing the user-generated reply for transmission.
1. A method, comprising: at an electronic device with one or more processors and memory: while the electronic device is locked: receiving a first message; and displaying a first notification element in a first area of a user interface, the first notification element comprising information about the received first message; while displaying the first notification element, receiving a user-generated reply to the first message; after receiving the user-generated reply to the first message, receiving a user input for opening an application associated with the first notification element; and in response to the user input, displaying the application associated with the first notification element in a second area of the user interface, including maintaining, in the displayed application, information for the user-generated reply that has already been received. 

1. A method, comprising: at an electronic device with one or more processors and memory: receiving a first message associated with a first application; displaying a first notification element in a first area of a user interface, the first notification element comprising information about the received first message; while displaying the first notification element, receiving a second message associated with the first application; and in response to receiving the second message: in accordance with a determination that the second message is not associated with the first message, delaying displaying a second notification element for the second message until the first notification element has been dismissed; and in accordance with a determination that the second message is associated with the first message, displaying a second notification element in the first area of the user interface, the second notification element comprising information about the received second message.
2. The method of claim 1, further comprising displaying a soft keyboard on the display concurrently with the text entry field.

2. The method of claim 1, wherein the user-generated reply comprises a text-based message. 

2. The method of claim 1, further comprising, before receiving the user input for opening the application associated with the first notification element: receiving a second message; determining whether the second message is associated with the first message; in response to receiving the second message: in accordance with a determination that the second message is associated with the first message, displaying a second notification element in the first area of the user interface, the second notification element comprising information about the received second message; and in accordance with a determination that the second message is not associated with the first message, delaying displaying the second notification element for the second message until the first notification element has been dismissed. 
2. The method of claim 1, further comprising: while displaying the first notification element, displaying a first UI element for initiating a reply to the first message; and responsive to receiving a selection of the first UI element, receiving information corresponding to a user-generated reply to the first message.
3. The method of claim 1, wherein recording of audio is initiated without displaying an associated application in a second area of the user interface.

3. The method of claim 2, wherein receiving a send input comprises receiving a selection of a second UI element. 

3. The method of claim 2, further comprising: while displaying the first notification element, displaying a first UI element for initiating the user-generated reply to the first message; and wherein the user-generated reply to the first message is received after receiving a selection of the first UI element; and responsive to receiving a send input, providing the user-generated reply for transmission. 
3. The method of claim 2, further comprising: while displaying the first notification element, detecting a request to dismiss the first notification element; and in response to detecting the request to dismiss the first notification element, ceasing to display the first notification element; and after ceasing to display the first notification element, displaying the second notification element.
4. The method of claim 1, further comprising, responsive to receiving a send input, providing the recorded audio for transmission.

4. The method of claim 1, wherein the user-generated reply comprises an audio message. 
   


4. The method of claim 3, wherein displaying the second notification element comprises maintaining information for the user-generated reply that has already been received. 

4. The method of claim 3, wherein displaying the second notification element comprises maintaining information for the user-generated reply that has already been received.
5. The method of claim 4, wherein receiving the send input comprises receiving a selection of a second UI element.

5. The method of claim 4, wherein receiving a send input comprises detecting a lowering motion of the electronic device. 
5. The method of claim 3, wherein the user-generated reply comprises a text-based message. 
5. The method of claim 2, wherein the user-generated reply comprises a text-based message.
6. The method of claim 4, wherein receiving the send input comprises detecting a lowering motion of the electronic device.

6. The method of claim 1, further comprising: responsive to providing the user-generated reply for transmission, ceasing to display the first notification element as an overlay of the user interface.    
6. The method of claim 5, wherein receiving the send input comprises receiving a selection of a second UI element. 
6. The method of claim 2, wherein the information for the user-generated reply is received without displaying an associated application in a second area of the user interface.
7. The method of claim 4, further comprising: responsive to providing the recorded audio for transmission, ceasing to display the first notification element in the first area of the user interface.

7. The method of claim 1, wherein the information for the user-generated reply is received by the first application while the first application is running in a background mode that is distinct from a foreground mode.
7. The method of claim 3, wherein the user-generated reply comprises an audio message. 
7. The method of claim 3, wherein the first UI element includes a text entry field. 

8. The method of claim 4, further comprising: while displaying the first notification element, receiving a second message; and responsive to providing the recorded audio for transmission: displaying a second notification element in the first area of the user interface, the second notification element comprising information about the received second message.

8. The method of claim 1, further comprising: while displaying the first notification element, receiving a second message; responsive to providing the user-generated reply for transmission: displaying a second notification element as an overlay of the user interface, the notification element comprising information about the received second message. 
8. The method of claim 7, wherein receiving the send input comprises detecting a lowering motion of the electronic device. 
8. The method of claim 1, further comprising: responsive to receiving the second message, displaying an indication in the first notification element that the second message was received.
9. The method of claim 8, further comprising: responsive to receiving the second message, displaying an indication in the first notification element that the second message was received.

9. The method of claim 8, further comprising: responsive to receiving the second message, displaying an indication in the first notification element that the second message was received. 
9. The method of claim 3, wherein the user-generated reply is received without displaying the application in the second area of the user interface. 
   

10. The method of claim 1, further comprising: while displaying the first notification element, receiving a second message; displaying a second notification element in the first area of the user interface, the second notification element comprising information about the received second message, wherein displaying the second notification element comprises maintaining the audio that has already been recorded.

10. The method of claim 1, further comprising: while displaying the first notification element, receiving a second message; determining the second message is associated with the first message; and displaying a second notification element as an overlay of the user interface, the notification element comprising information about the received second message. 
10. The method of claim 1, wherein: the user input for opening the application associated with the first notification element is an input that corresponds to selection of the first notification element. 


11. The method of claim 1, further comprising: responsive to receiving an input that corresponds to selection of the first notification element displaying an associated application in a second area of the user interface.

11. The method of claim 10, wherein displaying the second notification element comprises maintaining information for the user -generated reply that has already been received.
11. The method of claim 3, wherein the first UI element includes a text entry field. 


12. The method of claim 11, wherein displaying the associated application in a second area of the user interface comprises maintaining the audio that has already been recorded.

12. The method of claim 1, further comprising: responsive to receiving an input that corresponds to selection of the first notification element displaying an associated application in a foreground mode user interface. 
12. The method of claim 11, wherein displaying the first UI element comprises: receiving a sequence of one or more gestures in the first area of the user interface; and responsive to receiving the sequence of one or more gestures, displaying the first UI element.    

13. The method of claim 1, wherein displaying the first UI element comprises: receiving a sequence of one or more gestures in the first area of the user interface; and responsive to receiving the sequence of one or more gestures, displaying the first UI element in a second area of the user interface.

13. The method of claim 12, wherein displaying the associated application in the foreground mode user interface comprises maintaining information for the user-generated reply that has already been received. 

13. The method of claim 11, wherein: the first UI element includes the text entry field and an audio entry button for initiating recording of audio; and responsive to receiving a selection of the first UI element: in accordance with a determination that the selection includes selection of the text entry field, displaying a soft keyboard on the display and replacing the audio entry button with a send button for sending a text message; and in accordance with a determination that the selection includes selection of the audio entry button, initiating recording of audio and replacing the text entry field with a representation of the audio being recorded. 

14. The method of claim 1, wherein the first message is an audio message, the method further comprising: while displaying the first notification element, responsive to detecting a raising motion of the electronic device, playing the first message.

14. The method of claim 1, wherein the first UI element is a text entry field. 
   
14. The method of claim 2, further comprising: while displaying the first notification element, detecting a request to dismiss the second notification element; and in response to detecting the request to dismiss the second notification element, ceasing to display the second notification element; and after ceasing to display the second notification element, continuing to display the first notification element. 


15. The method of claim 14, wherein displaying the first UI element comprises: receiving a sequence of one or more gestures in a first area of the user interface; and responsive to receiving the sequence of one or more gestures, displaying the first UI element in a second area of the user interface.
15. The method of claim 3, further comprising: responsive to receiving the second message, displaying an indication in the first notification element that the second message was received. 


16. The method of claim 14, wherein: the first UI element includes a text entry field and an audio entry button for initiating recording of audio; and responsive to receiving a selection of the first UI element: in accordance with a determination that the selection includes selection of the text entry field, displaying soft keyboard on the display and replacing the audio entry button with a send button for sending a text message; and in accordance with a determination that the selection includes selection of the audio entry button, initiating recording of audio and replacing the text entry field with a representation of the audio being recorded.
16. The method of claim 1, wherein the first message is an audio message, the method further comprising: while displaying the first notification element, responsive to detecting a raising motion of the electronic device, playing the first message. 



17. The method of claim 1, wherein the first message is an audio message, the method further comprising: while displaying the first notification element, responsive to detecting a raising motion of the electronic device, playing the first message. 



18. The method of claim 1, further comprising: while displaying the first notification element for the first message, receiving a second message; in response to receiving the second message: in accordance with a determination that the second message is not associated with the first message, delaying displaying a second notification element for the second message until the first notification element has been dismissed. 



19. The method of claim 18, further comprising: while displaying the second notification element, detecting a request to dismiss the first notification element; and in response to detecting the request to dismiss the first notification element, ceasing to display the first notification element; and after ceasing to display the first notification element, displaying the second notification element. 



20. The method of claim 18, further comprising, in response to receiving the second message, in accordance with a determination that the second message is associated with the first message, updating the first notification element to indicate that the second message has been received.





In addition, claims 15 and 16 are similar to claim 1 of the instant application.




Claim Rejections - 35 U.S.C. 101

3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 16 recites a "computer-readable storage medium”, not explicitly described in the claim as being non-transitory. The specification recites a “computer readable storage medium” (par. 50, 243-245), also not explicitly described as being non-transitory. The specification expressly recites transitory signals or transmission/communication media: “a computer data signal embodied in a carrier wave, where the computer data signal includes any embodiment of a computer program product or other data combination described herein” (par. 245). The specification also recites “a tangible computer readable storage medium” (par. 244-245). A "tangible medium" includes transitory propagating signals as the modifier/adjective "tangible" means “capable of being touched or perceived”, and signal (e.g. sound) can be perceived. Thus, the broadest reasonable interpretation of “computer-readable medium” encompasses transmission media, which is nonstatutory subject matter that is unpatentable under 35 U.S.C. 101. Appropriate correction is required. Applicant is advised to amend the claim language of claim 16 to “non-transitory computer-readable storage medium” to overcome the 101 rejection.



Claim Rejections - 35 U.S.C. 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-5, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruber et al (U.S. Patent Application 20120022872). 
Regarding claims 1, 15 and 16, Gruber et al teaches a method for providing interactive notification elements, comprising: 
at an electronic device with one or more processors and memory: 
receiving a first message (i.e. receive text message (FIG. 4 and par. 171)); 
displaying a first notification element in a first area of a user interface, the first notification element comprising information about the received first message (i.e. display notification of received message (FIG. 4 element 471 and par. 171)); 
while displaying the first notification element, displaying a first user interface (UI) element for initiating a reply to the first message (i.e. display “slide to reply” button (FIG. 4 element 472 and par. 171)), 
wherein the first UI element includes a text entry field (i.e. permitting text to be entered in text field (FIG. 2 element 172 and par. 159)) and an audio entry button for initiating recording of audio (i.e. speech button invokes a voice dictation interface for receiving spoken input and converting it into text (FIG. 2 element 271 and par. 159)); and
responsive to receiving a selection of the first UI element: 
in accordance with a determination that the selection includes selection of the audio entry button, initiating recording of audio and replacing the text entry field with a representation of the audio being recorded (i.e. user taps on speech button 271, which invokes a voice dictation interface for receiving spoken input and converting it into text (FIG. 2 element 271, FIG. 3A element 372 and par. 159-160). Provide visual echoing of the spoken interchange. Show summary of the text message being composed, including recipient and content of the message (FIG. 5C element 577 and par. 194)).


Regarding claim 2, Gruber et al teaches the method of claim 1. Gruber et al further teaches displaying a soft keyboard on the display concurrently with the text entry field (i.e. virtual keyboard is displayed together with the text field (FIG. 2 elements 172, 270 and par. 159)).

Regarding claim 3, Gruber et al teaches the method of claim 1. Gruber et al further teaches wherein recording of audio is initiated without displaying an associated application in a second area of the user interface (i.e. audio is initiated by pressing microphone icon in the same application, without displaying a second application (FIG. 2 element 271, FIG. 3A element 372)).

Regarding claim 4, Gruber et al teaches the method of claim 1. Gruber et al further teaches responsive to receiving a send input, providing the recorded audio for transmission (i.e. the user taps on Done button to indicate that he or she has finished entering spoken input (FIG. 3A element 371 and par. 160)).

Regarding claim 5, Gruber et al teaches the method of claim 4. Gruber et al further teaches wherein receiving the send input comprises receiving a selection of a second UI element (i.e. the user taps on Send button to send the message (FIG. 3B element 173 and par. 162)).

Claim Rejections - 35 U.S.C. 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al in view of Kim et al (U.S. Patent Application 20110043469). 
Regarding claim 6, Gruber et al teaches the method of claim 4, but Gruber et al doesn’t expressly teach wherein receiving a send input comprises detecting a lowering motion of the electronic device.
Kim et al teaches wherein receiving a send input comprises detecting a lowering motion of the electronic device (i.e. if the mobile terminal has moved downward, send a multimedia message (FIG. 11 and par. 114)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Kim et al to use device gestures to send messages, because doing so would provide intuitive user interfaces capable of executing various functions on a touch screen of a mobile terminal having a limited screen size (par. 6-7).


Regarding claim 14, Gruber et al teaches the method of claim 1. Gruber et al further teaches wherein the first message is an audio message, the method further comprising: while displaying the first notification element, responsive to detecting command on the electronic device, playing the first message (i.e. if the user says "Read my new message", assistant emits spoken output such as "You have a new message from Tom Devon. It says: `Hey, are you going to the game?`" (par. 188)).
Gruber et al doesn’t expressly teach while displaying the first notification element, responsive to detecting a raising motion of the electronic device, playing the first message.
Kim et al teaches while displaying the first notification element, responsive to detecting a raising motion of the electronic device, sending the first message (i.e. if the mobile terminal has moved upward, send a short message (FIG. 11 and par. 113)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Kim et al to use device gestures to play messages, because doing so would provide intuitive user interfaces capable of executing various functions on a touch screen of a mobile terminal having a limited screen size (par. 6-7).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al in view of Maimon et al (U.S. Patent Application 20130246538). 
Regarding claim 7, Gruber et al teaches the method of claim 4. Gruber et al further teaches providing the recorded audio for transmission (i.e. the user taps on Done button to indicate that he or she has finished entering spoken input (FIG. 3A element 371 and par. 160)).
Gruber et al doesn’t expressly teach ceasing to display the first notification element in the first area of the user interface.
Maimon et al teaches responsive to providing the user-generated reply for transmission, ceasing to display the first notification element in the first area of the user interface (i.e. upon selection of the done button 610, the notification window 600 can disappear. In the latest alerts view, the entry regarding this notification may disappear or be omitted after the user is done with the notification (FIG. 5, 6 and par. 49)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Maimon et al to remove notifications after a reply is sent, because doing so would allow the user control over the incoming information flow (par. 46).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al in view of Shin (U.S. Patent Application 20100125801). 
Regarding claim 8, Gruber et al teaches the method of claim 4. Gruber et al further teaches providing the recorded audio for transmission (i.e. the user taps on Done button to indicate that he or she has finished entering spoken input (FIG. 3A element 371 and par. 160)).
Gruber et al doesn’t expressly teach while displaying the first notification element, receiving a second message; and 
displaying a second notification element in the first area of the user interface, the second notification element comprising information about the received second message.
Shin teaches while displaying the first notification element, receiving a second message; and 
responsive to providing the user-generated reply for transmission: 
displaying a second notification element in the first area of the user interface, the second notification element comprising information about the received second message (i.e. while a user is inputting a chatting content to the first chatting counterpart, if a message is received from the second chatting counterpart, the controller does not activate the chatting window of the second chatting counterpart, until the input is completed (FIG. 10 and par. 185)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Shin to display the second message only after the user enters a reply to the first message, because doing so would prevent the user from being inconvenienced by handling multiple conversations at the same time (par. 9).


Regarding claim 9, Gruber et al and Shin teach the method of claim 8, but Gruber et al doesn’t expressly teach responsive to receiving the second message, displaying an indication in the first notification element that the second message was received.
Shin teaches responsive to receiving the second message, displaying an indication in the first notification element that the second message was received (i.e. displaying identifier 62 indicating the reception of the message and a reception count of the message until the input of the chatting content is completed (FIG. 10 element 62 and par. 188)). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Shin to display an indication of the number of new messages received, because doing so would prevent the user from being inconvenienced by handling multiple conversations at the same time (par. 9).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al in view of Shin and in view of Chaudhri et al (U.S. Patent Application 20130007665). 
Regarding claim 10, Gruber et al teaches the method of claim 1. Gruber et al further teaches the audio that has been recorded (i.e. user taps on speech button 271, which invokes a voice dictation interface for receiving spoken input and converting it into text (FIG. 2 element 271, FIG. 3A element 372 and par. 159-160)).
Gruber et al doesn’t expressly teach while displaying the first notification element, receiving a second message; 
displaying a second notification element in the first area of the user interface, the second notification element comprising information about the received second message, 
wherein displaying the second notification element comprises maintaining the audio that has already been recorded.
Shin teaches while displaying the first notification element, receiving a second message; 
displaying a second notification element in the first area of the user interface, the second notification element comprising information about the received second message (i.e. while a user is inputting a chatting content to the first chatting counterpart, if a message is received from the second chatting counterpart, the controller does not activate the chatting window of the second chatting counterpart, until the input is completed (FIG. 10 and par. 185)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Shin to display the second message only after the user enters a reply to the first message, because doing so would prevent the user from being inconvenienced by handling multiple conversations at the same time (par. 9).
Gruber et al and Shin don’t expressly teach wherein displaying the second notification element comprises maintaining the audio that has already been recorded.
Chaudhri et al teaches wherein displaying the second notification element comprises maintaining the user-generated reply that has already been received (i.e. display information associated with multiple notifications (FIG. 6B-E, 8EF and par. 122). Display multiple text messages (par. 129). Examiner note: the first message and the second message are displayed at the same time).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Chaudhri et al to display the first message and its reply while displaying the second message, because doing so would provide a more efficient and intuitive approach for organizing notifications and providing users with instant access to these notifications (par. 4).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al in view of Nicholas (U.S. Patent Application 20020057285). 
Regarding claim 11, Gruber et al teaches the method of claim 1, but Gruber et al doesn’t expressly teach responsive to receiving an input that corresponds to selection of the first notification element, displaying an associated application in a second area of the user interface.
Nicholas teaches responsive to receiving -an input that corresponds to selection of the first notification element, displaying an associated application in a second area of the user interface (i.e. when the user wishes to respond, the method provides users with direct access to the original application program that triggered the notification or message (par. 23)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Nicholas to display an associated application, because doing so would provide end-users with direct access to the resource that originated the notification (par. 11).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al in view of Nicholas, and further in view of Chaudhri et al. 
Regarding claim 12, Gruber et al and Nicholas teach the method of claim 11. Gruber et al further teaches the audio that has been recorded (i.e. user taps on speech button 271, which invokes a voice dictation interface for receiving spoken input and converting it into text (FIG. 2 element 271, FIG. 3A element 372 and par. 159-160)).
Gruber et al doesn’t expressly teach maintaining the audio.
Chaudhri et al teaches wherein displaying the second notification element comprises maintaining the user-generated reply that has already been received (i.e. display information associated with multiple notifications (FIG. 6B-E, 8EF and par. 122). Display multiple text messages (par. 129). Examiner note: the first message and the second message are displayed at the same time).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Chaudhri et al to display the first message and its reply while displaying the second message, because doing so would provide a more efficient and intuitive approach for organizing notifications and providing users with instant access to these notifications (par. 4).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al in view of Prakash et al (U.S. Patent Application 20130145303). 
Regarding claim 13, Gruber et al teaches the method of claim 1, but Gruber et al doesn’t expressly teach wherein displaying the first UI element comprises:
receiving a sequence of one or more gestures in the first area of the user interface; and
responsive to receiving the sequence of one or more gestures, displaying the first UI element in a second area of the user interface.
Prakash et al teaches wherein displaying the first UI element comprises:
receiving a sequence of one or more gestures in the first area of the user interface; and
responsive to receiving the sequence of one or more gestures, displaying the first UI element in a second area of the user interface (i.e. pull the notification bar 110 down the first and second levels 130 (FIG. 3A, 3B element 130 and par. 45)). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Prakash et al to use gestures to reveal the notification controls, because doing so would provide ways by which the user may be made aware of events in an unobtrusive, yet interesting manner (par. 18).


Conclusion

6.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA B DRAGOESCU whose telephone number is (571)270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9-5 M-F EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
July 25, 2022